Citation Nr: 0733505	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO. 04-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1974 to 
April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburg, Pennsylvania.

The RO has certified this matter for review of its 
determination that the veteran did not submit new and 
material evidence to reopen a claim last finally denied in 
January 1978. However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  

The record indicates that although the veteran was denied 
service connection for a back disorder by rating decision 
dated in January 1978, he also sought to reopen his claim in 
applications dated in March 1988 and November 1989. However, 
these petitions to reopen the claim were denied in August 
1988 and January 1990, and the veteran did not appeal these 
determinations. Because the veteran did not file a notice of 
disagreement as to these rating determinations, they are 
final. See Glynn v. Brown, 6 Vet. App. 523 (1994) (Holding 
that the determination of whether new and material evidence 
has been submitted is to be ascertained from the last final 
denial of the claim on any basis).

Further, although the RO found that the veteran had not 
submitted new and material evidence in February 2003 (with 
regard to the present application to reopen the claim of 
service connection for a low back disorder), the record 
indicates that the RO performed a de facto reopening of the 
claim by providing the veteran with an updated VA medical 
examination. Cf. 38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach). 

Because the Board presently finds that the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a back disorder, last denied on any 
basis by rating decision dated in January 1990, no prejudice 
inures to the veteran by the RO's consideration of this 
petition to reopen a claim last denied by rating decision 
dated in January 1978. See Meyer v. Brown¸9 Vet. App. 425, 
431 (1996); Allday v. Brown, 7 Vet. App. 517, 533 (1995); 
Branham v. Derwinski, 1 Vet. App. 93 (1990).



FINDINGS OF FACT

1. By rating decision in January 1990, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Certain evidence received since the January 1990 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a back disability.

3. The veteran's current back disability was not manifested 
during his active duty service or for many years after 
separation from service, nor is a back disability otherwise 
related to such service. 


CONCLUSIONS OF LAW

1. The January 1990 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002). 

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3. A back disability was not incurred in or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In a March 2003 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006). However, in light of the Board's reopening of 
the veteran's service connection claim based on a finding 
that new and material evidence was submitted, further notice 
is not required because the full benefit sought by the 
veteran as to this issue of having his claim reopened is 
granted in the instant decision. The veteran did not receive 
notice as to the information and evidence necessary to 
establish disability ratings or earlier effective dates. As 
such, the notice was deficient as to content. The veteran, 
however, has not been prejudiced from this error because the 
denial of the service connection claim in this appeal renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned. See Sanders, supra.; Simmons, 
supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical records, private medical 
records, and VA treatment records. The veteran has been 
afforded a VA examination in connection with his claim. As 
such, the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

New and Material Evidence 

In January 1978 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a back 
disability. The RO sent notice of the decision to the veteran 
at his last address of record. A notice of disagreement was 
not received to initiate an appeal from that determination. 
Therefore, the January 1978 rating decision became final. 
Although the veteran sought to reopen his claim in March 1988 
and November 1989, these petitions to reopen the claim were 
denied in August 1988 and January 1990, and the veteran did 
not appeal these decisions. 38 U.S.C.A. § 7105(c). 

In February 2003, the veteran submitted a request to reopen 
his claim of entitlement to service connection for a back 
disability. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In January 1978, the RO denied the veteran's claim of 
entitlement to service connection for a back disability 
because of lack of evidence of a current disability. 

As part of his February 2003 attempt to reopen the claim, the 
veteran submitted a March 2004 letter authored by J.M. 
Micchia, DO., his treating physician. In substance, Dr. 
Micchia opined that the veteran's documented service-related 
low back incident "play a role" in his low back disorder. 

Dr. Micchia's letter is plainly new, because it was not 
previously of record. It is also material, because suggests 
that the veteran has a long back disorder that was caused by 
some incident of active service - competent medical evidence 
of a nexus which was not previously of record. 

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disability is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


The Merits of the Claim - Service Connection for a Back 
Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records reflect that the 
veteran was treated for acute back problems. Service medical 
records dated in August 1974 and January 1975  reflect that 
the veteran was treated for a muscle spasm in his back. 
However, the X-rays were negative. Service medical records 
dated in June 1975 show that the veteran was treated for 
spasms in his left lumbar area, but X-rays of the veteran's 
spine were negative and a physical examination of the 
veteran's spine did not reveal any abnormalities. There are 
no other service medical records referring to the veteran's 
back condition. 

The veteran's pre-separation physical examination indicates 
that in February 1977, he received a PULHES profile of:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
4
4
2
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. Thus, as to both his 
lower and upper extremities, the veteran was noted to be 
deficient in his physical capabilities. 

However, the report of separation examination indicates that 
the veteran's spine was clinically evaluated and found to be 
normal. Instead, the veteran had undergone physical 
evaluation board proceedings, which found that he had chronic 
disabilities of the right thigh adductor muscles, left hip 
muscles and a painful right shoulder - all disorders 
presently service-connected. 

The veteran's initial claim of service connection for a back 
disorder was received in March 1977. During the development 
of his claim, the veteran underwent a VA examination in 
September 1977, which found that he had full flexion of the 
lumbar spine, without spasm, although it was noted that 
radiographic examination had detected slight scoliosis. 
During an August 1979 VA medical examination, there were no 
complaints or findings relative to the veteran's lower back.

The clinical evidence indicates that the veteran began to 
have continuous back symptoms after he fell approximately six 
feet and landed on his back in 1980. This is first noted in 
an August 1980 VA treatment report. Additionally, February 
and March 1984 private medical records show that the veteran 
underwent surgery for slipped discs in his back. T.K. Moran, 
M.D., who authored the March 1984 report, indicated that the 
veteran had been disabled "since" February 1984. Treatment 
records dated in March and May 1988 reflect that the veteran 
continued to seek treatment for low back pain.    

There are presently two competent medical opinions relative 
to the source of the veteran's back disorder. It is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence. See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

As noted, in March 2004, the veteran submitted a letter from 
his primary care physician, Joseph M. Micchia, DO., who noted 
the veteran's in-service back complaints and that the veteran 
currently had degenerative disc disease and osteoarthritis, 
in addition to persistent pain. He opined that the veteran's 
in-service back problems "played a role" in his current 
back condition. While Dr. Micchia detailed the veteran's 
service medical records, he made no reference to (1) whether 
he reviewed the veteran's service medical records indicating 
that the veteran had numerous other orthopedic disorders 
which eventually caused him to be medically discharged; (2) 
whether he reviewed the numerous post-service medical 
records, such as the August 1980 VA treatment report, 
concerning the veteran's complaints of back pain after a 
fall.   

The veteran was afforded a June 2004 VA examination in 
connection with his claim. The VA examiner reviewed the 
claims file and noted the March 2004 letter from Dr. Micchia. 
The examination report contains results from a lumbosacral 
examination and from X-rays of the veteran's spine. It also 
reflects that the veteran was diagnosed with lumbar 
neuropathy secondary to degenerative disc disease. After 
considering all the evidence of record, the VA examiner 
concluded that it is not likely that the veteran's current 
back condition is related to his active duty service. The VA 
examiner noted that the veteran's in-service complaints of 
back pain were of an acute nature; that August 1980 medical 
records show that the veteran injured his back after falling 
six feet and that the veteran reported back pain after an 
incident during post service employment. 

The instant case presents two differing medical opinions on 
the etiology of the veteran's present back disability. As 
noted, it has been held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The VA examiner's opinion is more probative in several 
respects. First, the June 2004 examination report reflects 
that a thorough physical examination and made detailed 
references to the veteran's service medical records, private 
medical records, and the March 2004 letter from J.M., DO. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

In contrast, Dr. Micchia did not address whether post service 
incidents, such as the veteran's complaint of back pain after 
falling six feet in 1980, could be related to the present 
back disability. Dr. Micchia did not note the 1982 and August 
1980 post-service medical records, reflecting that the 
veteran complained of back pain after a fall. Moreover, Dr. 
Micchia's observation that in-service incidents "play[ed] a 
role" or "may be a result" is speculative, which is not a 
basis upon which service connection may be granted. 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993). 

The evidence is not in a state of relative balance such that 
the benefit-of-the-doubt doctrine would avail the veteran of 
a grant of service connection. The VA examiner's opinion 
effectively investigated and discussed the opinion of Dr. 
Micchia, and was clearly based upon a more comprehensive 
review of the record, and was in more definitive terms by 
stating that "it is not at least as likely" that the 
present back disability is related to the veteran's active 
duty service. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability. To this extent, the claim is granted.

Entitlement to service connection for a back disability is 
denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


